Citation Nr: 9902124	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-41 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased evaluation for malnutrition, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had beleaguered service from December 1941 to 
April 8, 1942; he was missing on April 9, 1942; he was a 
prisoner of war from April 10, 1942, to July 29, 1942; and he 
had Regular Philippine Army service from April 1945 to June 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the June 1996 rating decision of the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
malnutrition.

In October 1997, the Board remanded this matter to the RO for 
further development, to include affording the veteran a VA 
examination and consideration of the amended schedular 
criteria of 38 C.F.R. § 4.88b, Diagnostic Code 6315, 
effective as of August 30, 1996.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected malnutrition 
has increased in severity and is more disabling than the 
current 10 percent evaluation reflects, thereby warranting an 
increased rating.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against entitlement to an increased evaluation for 
malnutrition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to an increased evaluation for 
malnutrition has been secured.

2.  The record includes no evidence of complaints, findings, 
or diagnoses of stomatitis, achlorhydria, diarrhea, or 
symmetrical dermatitis.

3.  Malnutrition has not rendered the veterans disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
malnutrition have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.20, 4.27, 
4.88b, Diagnostic Codes 6399-6313, 6399-6315 (effective prior 
to and as of August 30, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veterans service medical records include no evidence of 
complaints, findings, or diagnoses of malnutrition.  

At the December 1986 VA examination, the veteran stated that 
he had had avitaminosis and malnutrition when he was a 
prisoner of war and that he continued to suffer from the 
residuals of these disorders such as epigastric pain.  The VA 
examiner reported that the veterans height was 160 
centimeters, that he weighed 49 kilograms, that he was fairly 
developed and fairly nourished, that there was slight 
tenderness on deep palpation over the epigastric region, and 
that his mental status was essentially normal.  The diagnosis 
included avitaminosis not evident on examination and no 
medical evidence of current disability resulting from 
nutritional deficiencies.  The December 1986 VA neurological 
examiner also noted that the veteran was fairly developed and 
fairly nourished.  

In a November 1993 Medical Certification, Dr. J. L. Rigor 
reported that he had treated the veteran from September to 
December 1993, that the veteran was checked up once a month 
and more than that because of his illnesses, and that the 
diagnoses included malnutrition.  

At the June and July 1994 VA examinations of the stomach and 
joints, the examiners noted that the veteran reported that he 
had lost weight, that the veterans height was 158.5 
centimeters, and that his weight was 50.3 kilograms.  At the 
July 1994 VA examination for systemic conditions, the 
examiner reported that the veteran had no gross mental 
deficit, that he was awake and alert, and that his skin was 
dry with poor turgor.  The diagnosis included malnutrition, 
mild to moderate.  

By rating decision dated in September 1994, the RO granted 
service connection for malnutrition and assigned a 10 percent 
evaluation, effective from May 1994.  The veteran was 
informed of this determination by letter dated in September 
1994 and he did not appeal.  The 10 percent rating has been 
confirmed and continued to date.  

The November 1996 report of VA examination for systemic 
conditions reveals that the veterans height was 154 
centimeters and that his weight was 46 kilograms.  The 
examiner noted that the veteran had weighed 50.3 kilograms at 
the June 1994 VA examination.  

The examiner reported that there were no mental changes and 
that the skin had no active dermatitis and was dry with poor 
skin turgor.  The examiner noted that the claims file had 
been reviewed and the diagnosis was malnutrition, mild to 
moderate, etiology undetermined.  

In a December 1996 report of field examination, the 
investigator reported that the veteran appeared to weigh 
around 120 pounds, that he was about five feet four inches 
tall, and that he was of medium build.  It was noted that the 
veteran complained of chest pain and loss of appetite.  

At the January 1998 personal hearing conducted by a hearing 
officer at the RO, the veteran reported that he could not 
submit any medical evidence and that he was willing to report 
for a VA examination.  Hearing Transcript (Tr.) at 1.  He 
asserted that an increased rating for malnutrition was 
warranted.  Id.  

At the January 1998 VA examination for infectious, immune, 
and nutritional disabilities, the veteran reported that he 
ate regularly but in small amounts.  The examiner noted that 
there was no dermatosis, that he had a moist tongue, that he 
was not receiving treatment, and that his current symptoms 
consisted of joint pains.  The veterans height was 154 
centimeters and his weight was 49 kilograms.  The examiner 
reported that the veteran was fairly nourished and the 
diagnosis was no malnutrition.  In June 1998, the VA examiner 
reviewed the veterans claims file and noted that, in July 
1996, the veterans weight was 46 kilograms and the diagnosis 
was malnutrition, mild to moderate.  The examiner reported 
that the veterans ideal body weight was 50 kilograms and 
that the veterans actual body weight was 49 kilograms. 

At the January 1998 VA examination of the stomach, duodenum, 
and peritoneal adhesions, the veteran reported that he had 
mild epigastric gnawing pain without nausea or vomiting one 
to two times a month.  The examiner noted that the veteran 
had a bowel movement every two days, that examination of the 
abdomen was negative, and that examination was negative for 
pain or tenderness.  There was no relevant diagnosis.  

In the January 1998 VA PTSD examination report, the examiner 
noted that the veteran was 81 years old and sickly, that he 
was unable to perform simple tasks due to old age, that he 
stayed home, and that he was often irritable at home.  The 
veteran complained that he was always irritable.  

Examination showed that there was psychomotor retardation, 
euthymic mood, and flat affect.  Interactive verbal speech 
production was devoid of any pathology; he had no nightmares, 
flashbacks, or startle reflex; he was oriented to three 
spheres; his memory was poor; his judgment remained intact; 
and he had limited insight.  There was paucity of thought 
content; speech production was comprehensible; and he had no 
delusions, hallucinations, inappropriate behavior, suicidal 
or homicidal thoughts, obsessive or ritualistic behavior, 
panic attacks, or impairment of impulse control.  It was 
noted that he had early waking insomnia.  The diagnosis was 
condition is not attributable to the diagnosis of PTSD.   

Pertinent Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1998).  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), which 
require the evaluation of the complete medical history of the 
claimants condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable the VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be as follows: the first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved and the 
last 2 digits will be "99."  38 C.F.R. § 4.27 (1998).

As the Rating Schedule does not include a Diagnostic Code for 
malnutrition, the RO has rated the veterans service-
connected malnutrition by analogy under 38 C.F.R. § 4.88b, 
Diagnostic Code 6315 which addresses pellagra.  See 38 C.F.R. 
§ 4.20.  During the adjudication of the veterans present 
claim for an increased rating for malnutrition, the relevant 
rating criteria for nutritional deficiencies were amended 
effective August 30, 1996.

The regulations in effect prior to August 30, 1996, provide a 
10 percent rating for mild disability with symptoms such as 
vague digestive disturbances, loss of appetite and weight, 
slight diarrhea, headache, and vertigo.  38 C.F.R. § 4.88b, 
Diagnostic Code 6315 (as in effect prior to August 30, 1996).  
Moderate disability with the presence of stomatitis, 
achlorhydria, or recurring diarrhea warrants a 20 percent 
evaluation.  Id.  A 40 percent evaluation requires a 
moderately severe disorder with stomatitis, persistent 
diarrhea, and symmetrical dermatitis.  Id.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6313, as in effect prior to August 
30, 1996, provides that avitaminosis should be rated as 
pellagra under 38 C.F.R. § 4.88b, Diagnostic Code 6315, 
according to severity.  

38 C.F.R. § 4.88b, Diagnostic Code 6315, as in effect after 
August 30, 1996, provides that a 10 percent evaluation is 
warranted where there is a confirmed diagnosis and 
nonspecific symptoms such as decreased appetite, weight loss, 
abdominal discomfort, weakness, inability to concentrate, and 
irritability.  A 20 percent rating requires that there be 
stomatitis, achlorhydria, or diarrhea.  A 40 percent 
evaluation requires stomatitis, diarrhea, and symmetrical 
dermatitis.  38 C.F.R. § 4.88b, Diagnostic Code 6315 (1998).  
38 C.F.R. § 4.88b, Diagnostic Code 6313, as in effect after 
August 30, 1996, provides the exact same rating criteria for 
avitaminosis as that provided in Diagnostic Code 6315.  

Consistent with the decision of the United States Court of 
Veterans Appeals in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the Board will discuss the veterans disability with 
consideration of the criteria effective both prior and 
subsequent to August 30, 1996.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veterans claim for an increased rating for malnutrition 
is well grounded within the meaning of 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In general an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran has not asserted that any records of probative 
value which are not already associated with his claims folder 
are available.  Therefore, the Board is satisfied that all 
relevant facts regarding the claim for an increased rating 
for malnutrition have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107.


In reviewing the evidence of record, the Board has considered 
the applicable schedular criteria in effect both prior to and 
as of August 30, 1996.  See Karnas.  As noted above, under 
38 C.F.R. § 4.88b, Diagnostic Codes 6313, 6315, as in effect 
prior to August 30, 1996, a 20 percent evaluation for 
malnutrition requires moderate disability with presence of 
stomatitis, achlorhydria, or recurring diarrhea.  A 40 
percent evaluation requires moderately severe disability with 
stomatitis, persistent diarrhea, and symmetrical dermatitis.  
The criteria effective as of August 30, 1996, provide a 20 
percent evaluation where there is malnutrition with 
stomatitis, achlorhydria, or diarrhea and a 40 percent rating 
for malnutrition with stomatitis, diarrhea, and symmetrical 
dermatitis.

The July 1994 and November 1996 VA examiners diagnosed 
malnutrition, mild to moderate.  It is noted that use of 
terminology such as mild to moderate by the VA examiner, 
although not dispositive, is an element of evidence to be 
weighed by the Board in arriving at a decision regarding an 
increased rating.  See 38 C.F.R. §§ 4.2, 4.6.  

The Board notes that the record contains absolutely no 
evidence of complaints or diagnoses of stomatitis, 
achlorhydria, recurring or persistent diarrhea, or 
symmetrical dermatitis.  A December 1996 field investigator 
noted that the veteran was of medium build, that he appeared 
to weigh about 120 pounds, and that he was about five feet 
four inches tall.  Additionally, at the most recent January 
1998 VA examinations, the examiners specifically reported 
that there was no dermatosis, that the veteran had a bowel 
movement every two days, that the veterans ideal weight was 
50 kilograms and he currently weighed 49 kilograms, and that 
the veteran was fairly nourished.  The diagnosis was no 
malnutrition.  

Although the July 1994 and November 1996 VA examiners 
diagnosed malnutrition, mild to moderate, the January 
1998 VA examiners diagnosis was no malnutrition.  
Additionally, the record contains no evidence whatsoever of 
stomatitis, achlorhydria, recurring or persistent diarrhea, 
or symmetrical dermatitis.  

Therefore, as the criteria for an increased evaluation for 
malnutrition under the regulations in effect both prior to 
and as of August 30, 1996, have not been met, an increased 
evaluation is not warranted under 38 C.F.R. § 4.88b, 
Diagnostic Codes 6313, 6315, as in effect both prior to and 
as of August 30, 1996.  

Both the old and new schedular criteria for 60 and 100 
percent evaluations for pellagra, avitaminosis, and, by 
analogy, malnutrition include mental symptoms and marked 
mental changes.  See 38 C.F.R. § 4.88b, Diagnostic Codes 
6313, 6315.  The veteran has asserted that he has a nervous 
disorder and the January 1998 VA PTSD examination report 
includes findings of psychomotor retardation, euthymic mood, 
flat affect, poor memory, limited insight, paucity of thought 
content, and early waking insomnia.  The diagnosis was that 
the condition is not attributable to the diagnosis of PTSD.  

However, the Board notes that there is no competent medical 
evidence which shows that the veteran has a mental disorder 
which is related to his service-connected malnutrition.  
Additionally, the criteria for the 20 and 40 percent 
evaluations have not been met and are required for a 60 
percent rating.  Finally, there is no evidence of moist 
dermatitis, inability to retain adequate nourishment, 
exhaustion, or cachexia, which are required for the 100 
percent rating.  Therefore, the criteria for a 60 or 100 
percent evaluation under 38 C.F.R. § 4.88b, Diagnostic Codes 
6313, 6315 have not been met.  

Malnutrition has not been shown to render the veterans 
disability picture unusual or exceptional in nature.  In and 
of itself it has not been shown to markedly interfere with 
employment, and has not required frequent inpatient care, 
thereby rendering impractical the application of regular 
schedular standards.

No question has been presented as to which of two evaluations 
would more properly classify the severity of malnutrition.  
38 C.F.R. § 4.7.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for malnutrition.  

The evidence in this case, with respect to the degree of 
disability, is not in relative equipoise nor does the 
disability picture, as discussed above, more nearly 
approximate a higher rating.  The provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 3.102, 4.3, 4.7 (1998), therefore, 
are not for application.


ORDER

Entitlement to an increased evaluation for malnutrition is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
